DETAILED ACTION   Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .                                                           Drawings
2. 	The drawings received on 9/5/19 are acceptable.                                              Allowable Subject Matter
3. 	Claims 1 - 14 are allowed.
4. 	The following is an examiner’s statement of reasons for allowance: The primary reasons for allowance is that the prior art including Jammer discloses a small angle sensor for measuring steering shaft torque comprising a multi-pole magnet and one or more stators each one having an inner circumference and an outer circumference and a plurality of teeth, Lee discloses a torque measurement device comprising a stator in which a space portion is formed by a first annular ring and a second annular ring having protrusion pieces, a ring-shaped magnet disposed in the space portion, and a collector assembly including a first collector member and a second collector member to form at least one insertion space in which a magnetic element is disposed and Nishiguchi et al. disclose an apparatus for detecting torque value comprising a first .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
                                                      Conclusion
5. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  	Jammer (8,776,619) discloses a small angle sensor for measuring steering shaft torque. 	Lee (8,984,964) discloses a torque measurement device. 	Nishiguchi et al. (10,274,385) disclose an apparatus for detecting torque value.6. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OCTAVIA HOLLINGTON whose telephone number is (571)272-2176.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 5712722388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 




/OCTAVIA HOLLINGTON/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        4/24/21